 REMINGTON RAND, DIVISION OF SPERRY RAND CORP.409eral to the hours when the store is open. The entire store operation,leased departments included, is held out to the public as a singleenterprise in all respects, with all business done in the name of WhiteFront and all adjustments of customer complaints made to the satis-faction of White Front supervisors.The record thus discloses a retail leased department operation ofa type which has become a commonplace method of conducting adepartment store business.Generally speaking, the lessor establishesthe store and holds himself out to the public as the sole entrepreneur,whereas in fact some or all of the departments are operated bylessees who assume some of the risk. Such operation, viewed realis-tically, is for all significant purposes a single business, with thelessor and lessee functioning jointly insofar as the particular leaseddepartment is concerned.13Under these circumstances, the Balkani-zation of the bargaining unit must result in ' decreased effectivenessof collective bargaining as to those matters which are of commonconcern to all similarly placed sales personnel and in an increasedpotential for industrial strife.The effects of our colleagues' deci-sion is, therefore, virtually to preclude meaningful collective bar-gaining in this rapidly expanding type of retail operation, andthereby frustrate the effective application of the policies of the Actto this area of our national economy.We would, accordingly, find that White Front and Esgro are jointemployers and would dismiss the petitions herein.IsFor analogous situations,seeChecker Cab Company and its members,141 NLRB 583;Overton Markets,Inc.,142 NLRB 615.Remington Rand,Division of Sperry Rand CorporationandLocal 2104, International Association of Machinists, AFL-CIO,' PetitionerRemington Rand,Division of Sperry Rand CorporationandOffice Employees International Union,AFL-CIO,Local No.212, Petitioner.Cases Nos. 3-RC-403, 3-RC-429, and 3-RC-1869.December 16, 1964DECISION AND ORDER CLARIFYING BARGAINING UNITOn June 23, 1950, following a Board-ordered election, the RegionalDirector issued a certification of representatives in'Cases Nos. 3-RC-423 and 3-RC-429, in which he certified the United Electrical, Radioand Machine Workers of America, Local 304 (hereinafter referred to1 The name of the Petitioner in Cases Nos.3-RC-423 and 3-RC-429 appears as amendedat the hearing.150 NLRB No. 31. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDas UE), as the bargaining representative of a unit composed of pro-duction and maintenance employees at the Employer's Tonawandaand North Tonawanda, New York, plants? On June 28, 1956, Local2104, International Association of Machinists, AFL-CIO (herein-after referred to as IAM), upon agreement of all the parties, suc-ceeded the UE as the representative of the employees involved in CasesNos. 3-RC-423 and 3-RC-429 and since that time has been the rec-ognized bargaining agent of such employees.On July 3, 1957, following an election pursuant to stipulation forcertification upon consent election, the Regional Director issued acertification of representatives in Case No. 3-RC-1869, in which hecertified the Office Employees International Union, AFL-CIO, LocalNo. 212 (hereinafter referred to as OEIU), as the bargaining repre-sentative 'of a unit composed of all office clerical employees at theEmployer's Tonawanda and North Tonawanda plants 3 OEIU is thecurrent bargaining representative of such employees.On April 30, 1964, the Employer filed with the Board a motion toclarify bargaining units in which it requested the Board to determinewhether certain employees engaged in maintaining stock records andonhand balance files in the factory stockrooms are stock attendantsand therefore in the production and maintenance unit as contendedby IAM, or perpetual inventory clerks and therefore in the officeclerical unit as contended by the OEIU.While supporting the posi-tion of the OEIU, the Employer indicated that it was willing torecognize as bargaining agent for the employees involved that Unionwhich the Board determines represents the disputed employees.On May 22, 1964, the IAM_filed a motion in opposition in whichit requested that the Employer's motion be dismissed on the groundthat the employees were clearly in the production and maintenanceunit.The IAM further contended that the dispute should be settledthrough the grievance procedure machinery provided in the existingcontract.In the alternative the IAM requested that a hearing bedirected.On June 5, 1964, the OEIU filed a reply to the Employer'smotion, requesting that it be dismissed on the ground that the disputeis a "matter of contract" between the Employer and the IAM.On July 15, 1964, the Board issued an order remanding the pro-ceeding'to the Regional Director for the purpose of holding a hear-ing and receiving testimony on the issues raised by the Employer's5The certified unit includes all production and maintenance employees including lead-men, folder machine operators,and timekeepers at the Employer's Tonawanda and NorthTonawanda plants, excluding printing pressmen and printing pressmen assistants at theTonawanda plant.a The certified unit includes all office clerical employees of the North Tonawanda andTonawanda plants of the Employer,excluding all confidential,technical, and managerialemployees and all guards, professional employees,and supervisors as defined in the Act REMINGTON RAND, DIVISION OF SPERRY RAND CORP.411motion and the responses of the IAM and OEIU. The hearing washeld on September 29, 1964, before Hearing Officer Henry J. Winters.Thereafter, the OEIU filed a brief with the Board.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Chairman McCul-loch and Members Leedom and Brown].The Hearing Officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.The Board has consideredthe Employer's motion, the responses of the IAM and OEIU inopposition thereto, the OEIU's brief, and the entire record herein,and hereby makes the following findings :The Employer, Remington Rand, Division of Sperry Rand Cor-poration, is engaged, at various locations, including Tonawanda andNorth Tonawanda, New York, in the manufactureof officeequipment.The two employees whose unit placementis indispute are employedat the Employer's Tonawanda-plant.As noted above, the IAM rep-resents a unit of all production and maintenance employees at theTonawanda plant and the OEIU represents the office clerical em-ployees.employed at that plant.For approximately 23 years prior to February 1962, two employeesrepresented by the IAM as part of the production and maintenanceunit and classified as stockroom attendant A were responsible for themaintaining of stock records in the plant stockrooms.The Employ-er's Tonawanda plant is divided into a front officeareaand a plantareawhich includes stockrooms.These two employees worked insmall offices located in stockrooms in two buildings 4 under the super-vision of Dominick Grimaldi, the stockroomforeman.These employ-ees maintained continuing records of the parts inventory, noting stockreceived and disbursed, and recorded the locations of the parts keptin stock at the plant.This information, in addition to being used bythe stockroom employees, was transmitted on request to the purchas-ing and cost departments in the front office.In February 1962 the Employer transferred these two employeesfrom the plant to the front office, changing their job title to that ofperpetual inventory clerk and recognizing OEIU as their collective-bargaining representative.Although the two employees workedunder officeclerical supervision and under the same working condi-tions asoffice clerical employees, their work remained substantiallythe same.Thus, the two employees continued to maintain the samerecords as in the past, with the additional function of reservingorders, that is, of placing automatic orders when stock reached a'The record does not reveal the precise location of the stockroom offices in relationto the front office where the office clerical staff, represented by the,OEIU, is employed. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDminimum inventory level.The records maintained by these employ-ees were utilized in the same manner as previously by the productionand maintenance departments as well as by the front office staff.On April 3, 1962, the IAM filed a grievance protesting the Em-ployer's action in recognizing OEIU as representative of the twoemployees in question.The grievance was withdrawn April 18, whenthe two employees were transferred back to the plant, where theywere assigned different work, and the Employer recognized the IAMas their bargaining representative.The Employer then assigned twoother employees to the classification of perpetual inventory clerk inthe front office.These newly assigned employees continued to do thesame work as had been done by the employees previously assigned tothose positions and the Employer recognized OEIU as their bargain-ing representative._In September 1963 the Employer transferred the two employeesclassified as perpetual inventory clerks from the front office to thestockrooms in the plant.These employees performed the same workas had previously been performed by the two employees representedby the IAM prior to the transfer in February 1962, with the additionof the reserve order work which had been added after their transferto the front office.This work was performed in the same plant- loca-tions, under the same stockroom supervisor, and with the same work-ing hours and conditions as previously.However, the Employer con-tinued to, recognize the OEIU as representative of these employees..The issue raised by the Employer's motion is whether the twoemployees now classified-as perpetual inventory clerks and workingin -the plant stockrooms properly belong in the production and main-tenance unit, represented by the IAM, or the office clerical unit, rep-resented by OEIU.The record establishes that the two employees in dispute work inthe plant stockroom 'area, under the supervision of the stockroomforeman; they have the same working hours and other. conditions ofemployment as production and maintenance employees and they havefrequent contact with them; their work is related to the productionand maintenance function; and the disputed employees work in adifferent area, under separate supervision, and with little or no directcontact with office clerical employees.Further, as noted, the disputedemployees are doing, in the same location and under the same super-vision, the same work as had been done prior to 1962 by the stockattendants who were represented by the IAM.We find on the entirerecord that these employees are plant clerical employees.5 The Boardnormally includes plant clerical employees in production and mainte-6 SeeAmerican Beryllium Company,Inc.,142 NLRB457; AvcoCorporation,Electronicsand Ordnance Division,etc.,131 NLRB 921;Southern Steel&Stove Company,Inc.,et al.,124 NLRB577;Lilliston Implement Company,121 NLRB 868. MIDWEST TELEVISION, INC., STATION WMBD-AM-FM-TV 413nance units unless they are specifically excluded therefrom or unlessthey are expressly included in other units.-Here, as plant clericalemployees are not specifically excluded from the production andmaintenance unit, and as the OEIU was not certified to representplant clerical employees and the record otherwise fails to establishthat it represents plant clerical employees,7 we find that the twoemployees should be included in the production and maintenance unitrepresented by the IAM.[The Board clarified the production and maintenance unit hereto-fore established in Cases Nos. 3-RC-423 and 3-RC-429 to includetherein, as plant clerical employees, the two employees involvedherein classified as perpetual inventory clerks.] 8s Equipment Sales Co., Inc.,146 NLRB 865;American Beryllium Company, supra.9while the record establishes that the OEIU represents the typist clerk, employed inthe receiving department in the plant area and working under the supervision of the stock-room foreman,this fact, standing alone, is insufficient to show that the OEIU representsplant clerical employees.8This Decision and Order Clarifying Bargaining Unit is not to be construed as a newcertification.Midwest Television,Inc., . StationWMBD-AM-FM-TVandAmerican Federation of Television and Radio Artists, AFL-CIO, and International Brotherhood of Electrical Workers,Local 1292,AFL-CIO,Jointly.Case No. 13-CA-5418.Decem-ber 16, 1964SUPPLEMENTAL DECISION AND ORDER 1On October 29, 1964, Trial Examiner Fannie M. Boyls issued herReport on Evidence Regarding Challenged Ballots, on remand,2 inthe above-entitled proceeding, which report is attached hereto.Neither party has filed exceptions to the report.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Members Leedom,Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered thereport and the entire record in the case, and hereby adopts the fac-tual findings of the Trial Examiner.1The Board's original Decision and Order is reported at 144 NLRB 972.2 This proceeding was remanded to the Regional Director for Region 13, by Board Orderdated January 27, 1964, and the record reopened for the purpose of holding a furtherhearing before a Trial Examiner to receive evidence with respect to the challenges to theballots ofWilliamMoylan, Lloyd Peterson, David Phillips, Dee Richards, and MiltonH. Budd cast in the election conducted on December 4, 1961, in Case No. 13-RC-8194.150 NLRB No. 41.